Citation Nr: 0509507	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating greater than 30 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 




INTRODUCTION

The appellant had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the assignment of a 30 
percent disability evaluation for the appellant's service-
connected PTSD.

The Board notes that, in March 2005, the appellant, through 
his representative, asked for consideration of a claim of 
entitlement to service connection for residuals of a shell 
fragment wound of the chest. (See Appellant's Brief, March 
2005).  Such a claim was considered by the RO in December 
2001.  Nevertheless, because it has been raised again, the 
Board refers this issue to the RO for appropriate action.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  As part of that notice, VA is required to indicate 
which information and evidence, if any, the claimant is 
required to provide to VA and which information and evidence, 
if any, VA will attempt to obtain on his behalf.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5103(a) 
(West 2002)); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the record shows that, although the 
appellant was issued a VCAA-type letter in October 2001, the 
letter did not adequately address what was required to 
substantiate a claim for an increased rating for PTSD.  
Rather, the letter addressed the question of entitlement to 
service connection and what was required to substantiate such 
a claim.  Accordingly, a remand is required for corrective 
action.

Accordingly this case is REMANDED for the following:

1.	The RO should issue the appellant and 
his representative a VCAA notice 
letter in connection with the 
increased rating claim here on appeal.  
They should be notified of any 
information and medical or lay 
evidence that is necessary to 
substantiate the claim; which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  The veteran should be told 
that he should provide any evidence in 
his possession that pertains to his 
claim.

2.	After allowing the veteran opportunity 
to respond, the RO should then re-
adjudicate the claim on appeal.  Any 
additional evidentiary development 
deemed necessary to respond to any 
submission by the veteran should be 
undertaken.  If the benefit sought 
remains denied, the RO should furnish 
the appellant and his representative a 
supplemental SOC (SSOC) and provide 
them with opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

